         Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 1 of 33




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

                                                                   )
UPSTATE NEW YORK ENGINEERS HEALTH FUND, by Deborah                 )
Spaulding, as Administrator; UPSTATE NEW YORK ENGINEERS PENSION )
FUND, by Deborah Spaulding, as Administrator; UPSTATE NEW YORK     )
ENGINEERS S.U.B. FUND, by Deborah Spaulding, as Administrator;     )
UPSTATE NEW YORK ENGINEERS TRAINING FUND, by Theron Hogle          )
and Eugene Hallock, as Trustees; LOCAL 106 TRAINING AND            )
                                                                                 COMPLAINT
APPRENTICESHIP FUND, by Daniel J. McGraw and Eugene Hallock, as    )
Trustees; CENTRAL PENSION FUND OF THE INTERNATIONAL UNION OF )
                                                                                 Civil Action No.
OPERATING ENGINEERS AND PARTICIPATING EMPLOYERS, by its            )              5:20-CV-1429 (DNH/ML)
                                                                                 _____________
BOARD OF TRUSTEES; UPSTATE NEW YORK OPERATING ENGINEERS,           )
LOCAL 158, by Daniel McGraw, as Business Manager,                  )
                                                                   )
                                     Plaintiffs,                   )
               – against –                                         )
                                                                   )
ALL WAYS CONCRETE PUMPING LLC, DIANA L. SROKA, Individually and )
as an Officer of All Ways Concrete Pumping LLC, and KENNETH A.     )
SROKA, Individually and as an Officer of All Ways Concrete Pumping )
LLC,                                                               )
                                                                   )
                                      Defendants.                  )
                                                                   )

         Plaintiffs, by their undersigned attorneys, Blitman & King LLP, complaining of the

Defendants, respectfully allege as follows:

                                I.      JURISDICTION AND VENUE

         1.     This is an action arising under the Employee Retirement Income Security Act of

1974 [hereinafter “ERISA”] [29 U.S.C. §§1001 et seq.]. It is an action by fiduciaries of an

employee benefit plans for monetary and injunctive relief to redress violations of ERISA

Sections 404, 406, 409 and 515 [29 U.S.C. §§ 1104, 1106, 1109 and 1145]. It is also an action

under Section 502(a)(2) for breach of fiduciary duty against employers that failed to timely

remit contributions and otherwise abide by the documents that establish and maintain ERISA


{B0134852.1}
               Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 2 of 33




covered plans [29 U.S.C. §1132(a)(2)].

               2.   This is also an action arising under Section 301(a) of the Labor-Management

Relations Act of 1947, as amended [hereinafter “LMRA”] [29 U.S.C. §185(a)]. It is a suit for,

among other things, violations of a contract between an employer and a labor organization

representing employees in an industry affecting commerce as defined in the LMRA [29 U.S.C.

§141 et seq.].

               3.   Jurisdiction is conferred on this Court by ERISA Section 502(e)(1) [29 U.S.C.

§1132(e)(1)], without respect to the amount in controversy or the citizenship of the parties, as

provided in ERISA 502(f) [29 U.S.C. §1132(f)].

               4.   Jurisdiction is also conferred on this Court, without respect to the amount in

controversy, pursuant to LMRA Section 301(a) [29 U.S.C. §185(a)], and pursuant to federal law

[28 U.S.C. §1337].

               5.   Venue is established in this Court by ERISA Section 502(e)(2) [29 U.S.C.

§1132(e)(2)] and LMRA Section 301(c) [29 U.S.C. §185(c)]. It is an action brought in the district

where some of the plans are administered, where the breach took place, and where

Defendants reside.

               6.   This is an action arising under 28 U.S.C. §1367. It is an action where all non-

federal claims raised in the Complaint are so related to the federal claims as to form part of the

same case or controversy within the meaning of Article III of the United States Constitution

such that this Court may exercise supplemental jurisdiction over those non-federal claims.




{B0134852.1}                                         2
               Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 3 of 33




                                   II.    DESCRIPTION OF THE PARTIES

               7.    Plaintiff Deborah Spaulding is the Administrator of the Upstate New York

Engineers Health Fund [hereinafter “Health Fund”]. The Health Fund is administered within the

Northern District of New York, at 101 Intrepid Lane, P.O. Box 100-Colvin Station, Syracuse, New

York 13205. Ms. Spaulding is a fiduciary of the Health Fund as defined in Section 3(21)(A) of

ERISA [29 U.S.C. §1002(21)(A)].

               8.    Plaintiff Deborah Spaulding is the Administrator of the Upstate New York

Engineers Pension Fund [hereinafter “Pension Fund”]. The Pension Fund is administered within

the Northern District of New York, at 101 Intrepid Lane, P.O. Box 100-Colvin Station, Syracuse,

New York 13205. Ms. Spaulding is a fiduciary of the Pension Fund as defined in Section 3(21)

(A) of ERISA [29 U.S.C. §1002(21)(A)].

               9.    Plaintiff Deborah Spaulding is the Administrator of the Upstate New York

Engineers S.U.B. Fund [hereinafter “S.U.B. Fund”]. The S.U.B. Fund is administered within the

Northern District of New York, at 101 Intrepid Lane, P.O. Box 100-Colvin Station, Syracuse, New

York 13205. Ms. Spaulding is a fiduciary of the S.U.B. Fund as defined in Section 3(21)(A) of

ERISA [29 U.S.C. §1002(21)(A)].

               10.   Plaintiffs Theron Hogle and Eugene Hallock are Trustees of the Upstate New York

Engineers Training Fund [hereinafter “Training Fund”]. The Training Fund is administered

within the Northern District of New York, at 5612 Business Avenue, Cicero, New York 13039.

Mr. Hogle and Mr. Hallock are fiduciaries of the Training Fund, as defined in Section 3(21) (A) of

ERISA [29 U.S.C. §1002(21)(A)]. [The Health Fund, Pension Fund, S.U.B. Fund and Training Fund

are hereinafter collectively referred to as “Upstate New York Engineers Funds”].



{B0134852.1}                                         3
               Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 4 of 33




               11.   Plaintiff Board of Trustees of the Central Pension Fund of the International Union

of Operating Engineers and Participating Employers [hereinafter “Central Pension Fund”] are

fiduciaries as defined in Section 3(21) (A) of ERISA [29 U.S.C. §1002(21) (A)]. The Central

Pension Fund maintains an office and principal place of business at 4115 Chesapeake Street,

N.W., Washington, D.C. 20016.

               12.   Plaintiffs Daniel J. McGraw and Eugene Hallock are Trustees of the Local 106

Training and Apprenticeship Fund [hereinafter “Local 106 Training Fund”]. Trustees McGraw

and Hallock are fiduciaries of the Local 106 Training Fund, as defined in Section 3(21)(A) of

ERISA [29 U.S.C. § 1002(21)(A)]. The Local 106 Training Fund maintains an office and principal

place of business at 44 Hannay Lane, Glenmont, New York 12077. [The Upstate New York

Engineers Funds, Central Pension Fund and Local 106 Training Fund are collectively referred to

as “Funds” or “Plans”].

               13.   Plaintiff Daniel J. McGraw is Business Manager of Upstate New York Operating

Engineers, Local No. 158 [hereinafter “Union”]. The Union is an unincorporated association

maintaining its principal office and place of business at 27 Hannay Lane, Glenmont, New York

12077. The Union is a labor organization in an industry effecting commerce within the

meaning of the Labor-Management Relations Act of 1947, as amended [29 U.S.C. §141 et seq.].

The Union represents employees with respect to the terms and conditions of employment,

including, but not limited to, wages, benefits and supplements and is permitted to commence

this action on their behalf.




{B0134852.1}                                          4
               Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 5 of 33




               14.   The Funds are multi-employer plans as defined in § 3(37) of the Act [29 U.S.C. §

1002(37)] and are employee benefit plans as described in § 3(3) of the Act [29 U.S.C. §

1002(3)].

               15.   Upon information and belief, Defendant All Ways Concrete Pumping, LLC

[hereinafter referred to as “Defendant Corporation”] is incorporated under the laws of the

State of New York, has a principal place of business and offices located at 2682 Turnpike Road,

Auburn, New York 13021, and, at all times relevant herein, was authorized to do and was doing

business in the State of New York.

               16.   Upon information and belief, Defendant Diana L. Sroka [hereinafter “Defendant

Diana Sroka”], is an officer and shareholder of Defendant Corporation. Upon information and

belief, Defendant Diana Sroka resides at 2297 Reyer Road, Auburn, New York 13021.

               17.   Upon information and belief, Defendant Kenneth A. Sroka [hereinafter

“Defendant Kenneth Sroka”], is an officer and shareholder of Defendant Corporation. Upon

information and belief, Defendant Kenneth Sroka resides at 2297 Reyer Road, Auburn, New

York 13021.

               18.   Defendants are employers in an industry affecting commerce, all as defined in

ERISA Section 3(5)(11) and (12) [29 U.S.C. § 1002(5)(11) and (12)]. Defendants are also

employers of employees covered by an employee benefit plan and multiemployer plan

maintained pursuant to a collective bargaining agreement, all as defined in ERISA Sections 3(3)

and (37) [29 U.S.C. § 1002(3) and (37)], and are obligated to make contributions to the Funds in

accordance with ERISA Section 515 [29 U.S.C. § 1145].




{B0134852.1}                                         5
               Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 6 of 33




               19.   Defendants are parties in interest with respect to the Funds as defined in ERISA

Section 3(14)(C), (E) and (H) [29 U.S.C. § 1002(14)(C), (E) and (H)] and act directly as employers

and/or indirectly in the interests of the employers in relation to the Funds, all as defined in

ERISA Section 3(5) [29 U.S.C. § 1002(5)].

               20.   To the extent that Defendants exercised any authority or control with respect to

the management or disposition of assets of Plaintiff Funds, they are fiduciaries within the

meaning of ERISA Section 3(21)(A) [29 U.S.C. §1002(21)(A)].

                                      III.   FIRST CAUSE OF ACTION

               21.   Plaintiffs repeat and reallege each and every allegation contained in Paragraphs

“1” through “20 ” inclusive of this Complaint as if set forth fully at this point.

               22.   ERISA Section 515 [29 U.S.C. § 1145] provides that:

                            Every employer who is obligated to make
                            contributions to a multiemployer plan under the
                            terms of the plan or under the terms of a
                            collectively bargained agreement shall, to the
                            extent not inconsistent with law, make such
                            contributions in accordance with the terms and
                            conditions of such plan or such agreement.

               23.   ERISA Section 209 imposes an obligation on Defendants to advise Plaintiff Funds

of the number of bargaining unit hours worked by Defendants’ employees and to fully and

timely remit contributions to Plaintiff Funds on behalf of those hours.

               24.   At all times relevant herein, Defendant Corporation was party to the following

collective bargaining agreements with the Union: (1) the June 1, 2007-May 31, 2012 Building &

Rehabilitation Working Agreement Between International Union of Operating Engineers Local

Union No. 545 and Construction Employers Association of CNY, Inc., Mohawk Valley



{B0134852.1}                                         6
               Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 7 of 33




Construction Employers Association, LRS of Northern NY Builders Exchange, Inc., executed by

Defendant Corporation on July 19, 2010 [“2007-2012 Building CBA”]; (2) the June 1, 2012-

February 28, 2015 Building Agreement Between “The Associations” and Local No. 158 of the

International Union of Operating Engineers, executed by Defendant Corporation on May 30,

2012 [“2012-2015 Building CBA”]; (3) the June 1, 2015-February 28, 2019 Building Agreement

Between “The Associations” and Local No. 158 of the International Union of Operating

Engineers, executed by Defendant Corporation on July 12, 2016 [“2015-2019 Building CBA”]; (4)

the March 1, 2019-February 28, 2023 Building Agreement Between “The Associations” and

Local No. 158 of the International Union of Operating Engineers [“2019-2023 Building CBA”]; (5)

the 2008-2012 Agreement Between Labor Relations Division, Central New York Region,

Associated General Contractors of America, New York State Chapter, Inc. and International

Union of Operating Engineers, Local Union 545 Affiliated with the AFL-CIO, executed by

Defendant Corporation on April 13, 2009 [“2008-2012 Heavy Highway CBA”]; (6) the 2012-2015

Agreement Between Labor Relations Division of Albany Region, Rochester Region, Central New

York Region, Associated General Contractors of New York State, LLC and International Union of

Operating Engineers Local Union No. 158 Affiliated with the AFL-CIO, executed by Defendant

Corporation on May 30, 2012 [“2012-2015 Heavy Highway CBA”]; (7) the 2015-2019 Heavy

Highway Agreement Between Labor Relations Divisions of Albany Region, Rochester Region,

Central New York Region, Associated General Contractors of New York State, LLC and

International Union of Operating Engineers Local Union No. 158 Affiliated with the AFL-CIO

Labor Relations Division Associated General Contractors of New York State, LLC, executed by

Defendant Corporation on July 12, 2016 [“2015-2019 Heavy Highway CBA”]; (8) the 2019-2023



{B0134852.1}                                  7
               Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 8 of 33




Heavy Highway Agreement Between Labor Relations Divisions of Albany Region, Rochester

Region, Central New York Region, Associated General Contractors of New York State, LLC and

International Union of Operating Engineers Local Union No. 158 Affiliated with the AFL-CIO

Labor Relations Division Associated General Contractors of New York State, LLC [“2019-2023

Heavy Highway CBA”] [hereinafter collectively referred to as “CBA”].

               25.   Pursuant to the CBA, the Defendant Corporation is bound by the terms and

conditions, rules and regulations of the Agreement and Declaration of Trust of the Upstate New

York Engineers Health Fund, the Agreement and Declaration of Trust of the Upstate New York

Engineers Pension Fund, the Agreement and Declaration of Trust of the Upstate New York

Engineers S.U.B. Fund, the Agreement and Declaration of Upstate New York Engineers Training

Fund, the Agreement and Declaration of Trust of the Central Pension Fund of the International

Union of Operating Engineers and Participating Employers, the Agreement and Declaration of

Trust of the Local 106 Training Fund, and the Upstate New York Engineers’ Funds’ Collections

Policy [hereinafter “Trusts” and “Collections Policy”].

               26.   The CBA, Trusts and Collections Policy obligate Defendant Corporation to submit

monthly reports and contributions to the Funds for each hour worked by its employees who

performed work covered by the CBA.

               27.   Effective September 17, 2003, the Agreements and Declarations of Trust for the

Upstate New York Engineers Funds provide that: “[t]itle to all monies paid into and/or due and

owing to [Plaintiff Plans is] vested in and remain[s] exclusively in the Trustees of the [Plaintiff

Plans]; outstanding and withheld contributions constitute plan assets.”




{B0134852.1}                                         8
               Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 9 of 33




               28.   Since at least February 1, 1986, Section 4.2 of the Restated Agreement and

Declaration of Trust of the Central Pension Fund of the International Union of Operating

Engineers and Participating Employers has provided that: “[t]he Trustees are hereby vested

with all right, title and interest in and to such moneys and all interest which may be accrued

thereon, and are authorized to receive and be paid the same.”

               29.   The 2015-2019 Building CBA, 2019-2023 Building CBA, 2015-2019 Heavy Highway

CBA, and 2019-2023 Heavy Highway CBA provide that “unpaid, outstanding and withheld

contributions constitute plan assets”.

               30.   The CBA requires Defendant Corporation to remit contributions to the Upstate

New York Construction Industry Research and Service Trust Fund [“C.I.R.S.T. Fund”] for each

hour worked by its employees who performed work covered by the CBA.

               31.   The CBA requires the Defendant Corporation to deduct stipulated sums from the

wages of certain employees and pay said amounts to the Union, said amounts representing

Union dues, Voluntary Political Action Fund [“V.P.A.F.”] monies, Administration and Safety

Program [“A.S.P.”]monies, Industry Advancement Program [“I.A.P.”] monies, Industry Fund

[“I.F.”] monies, Construction Cooperation and Education Trust [“UNICON”] monies, and

Defense Fund [“Defense Fund”] monies.

               32.   The CBA, Trusts and Collections Policy obligate Defendant Corporation to submit

its remittance reports and remit the contributions and deductions to Plaintiffs by the fifteenth

(15th) day of the month following the month during which the hours were worked by its

employees.




{B0134852.1}                                         9
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 10 of 33




               33.   Under the CBA, the Trusts, the Collections Policy and 29 U.S.C. §1132(g)(2), if the

Defendant Corporation fails to timely remit contributions and deductions, it is liable for the

amount of contributions and deductions plus the following: (1) interest on the unpaid and

untimely paid Upstate New York Engineers Funds contributions, at the rate of two percent (2%)

per month through December 31, 2015 and at the rate of twelve percent (12%) per annum

from January 1, 2016; (2) the greater of interest on the unpaid and untimely paid Upstate New

York Engineers Funds contributions or liquidated damages equal to twenty percent (20%) of

those delinquent contributions; (3) interest on the unpaid and untimely paid Local 106 Training

Fund contributions, at the rate prescribed by ERISA; (4) interest again on the unpaid and

untimely paid Local 106 Training Fund contributions, at the rate prescribed by ERISA; (5)

interest on the unpaid and untimely paid Central Pension Fund contributions, at the rate of nine

percent (9%) per annum; (6) the greater of interest on the unpaid and untimely paid Central

Pension Fund contributions or liquidated damages equal to fifteen percent (15%) of those

delinquent contributions; (7) interest on the unpaid and untimely paid C.I.R.S.T. Fund monies,

at the rate of nine percent (9%) per annum; (8) liquidated damages equal to ten percent (10%)

of the delinquent C.I.R.S.T. monies; (9) interest on the unpaid and untimely paid UNICON

monies, at the rate of nine percent (9%) per annum; (10) interest on the unpaid and untimely

paid I.F./A.S.P. monies that accrued under the Building Agreement at the rate of two percent

(2%) per month through December 31, 2015, and at the rate of twelve percent (12%) per

annum from January 1, 2016; (11) liquidated damages equal to twenty percent (20%) of the

unpaid and untimely paid I.F./A.S.P. monies due under the Building Agreement; (12) interest on

the unpaid and untimely paid Defense Fund, V.P.A.F. and Union dues, at the rate of nine



{B0134852.1}                                         10
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 11 of 33




percent (9%) per annum; plus (13) costs and fees of collection, audit fees and attorneys’ fees.

               34.   Defendants failed to comply with their statutory and contractual obligation to

properly report hours worked by their employees, actively concealed the scope of the

bargaining unit work performed by their employees, and actively and fraudulently

underreported and underpaid contributions/trust assets and deductions to the Plaintiffs for

those employees performing work covered by the CBA.

               35.   Defendants breached their fiduciary obligations to Plaintiffs by improperly

reporting hours worked by their employees and improperly remitting contributions and

deductions to Plaintiffs on behalf of their employees’ hours of work.

               36.   As a result of Defendants misconduct and concealing of that misconduct,

Plaintiffs had no knowledge that Defendants were delinquent in submitting contributions until

after Plaintiffs audited Defendant Corporation’s books and records in 2018.

               37.   According to the audit, dated December 31, 2018, of Defendant Corporation’s

records for the period January 1, 2012 through July 31, 2018, Defendant Corporation failed to

remit $305,320.09 in fringe benefit contributions and deductions on behalf of those employees

who performed operating engineers’ work and were paid the operating engineers’ wage rate

required by the CBA, consisting of $101,992.92 in Upstate New York Engineers Pension Fund

contributions, $97,401.89 in Upstate New York Engineers Health Fund contributions, $9,381.44

in Upstate New York Engineers Training Fund contributions, $2,955.85 in Local 106 Training

Fund contributions, $60,584.82 in Central Pension Fund contributions, $346.10 in C.I.R.S.T.

Fund monies, $697.98 in Industry Fund/A.S.P. monies, $473.19 in UNICON monies, $1,111.37 in

V.P.A.F. monies, $35.00 in Defense Fund monies, and $30,339.53 in Union dues.



{B0134852.1}                                         11
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 12 of 33




               38.   Defendant Corporation has not paid the $305,320.09 in contributions and

deductions and has not paid the applicable interest, liquidated damages, audit fees, attorneys’

fees, and costs of collection.

               39.   Defendant Corporation, therefore, owes $305,320.09 in contributions and

deductions, plus the following: (1) interest from February 15, 2012 through December 31, 2015

on the $101,460.61 in unpaid and untimely paid Upstate New York Engineers Funds

contributions, at the rate of two percent (2%) per month; plus (2) interest from January 1, 2016

on the $208,776.25 in unpaid and untimely paid Upstate New York Engineers Funds

contributions, at the rate of twelve percent (12%) per annum; plus (3) the greater of interest on

the $208,776.25 in delinquent Upstate New York Engineers Funds contributions or liquidated

damages equal to twenty percent (20%) of those delinquent contributions; plus (4) interest

from February 15, 2012 on the $2,955.85 in unpaid Local 106 Training Fund contributions, at

the rate prescribed by ERISA; (5) interest again on the $2,955.85 in unpaid Local 106 Training

Fund contributions, at the rate prescribed by ERISA; (6) interest from February 15, 2012 on the

$60,584.82 in unpaid and untimely paid Central Pension Fund contributions, at the rate of nine

percent (9%) per annum; plus (7) the greater of interest on the $60,584.82 in unpaid and

untimely paid Central Pension Fund contributions or liquidated damages equal to fifteen

percent (15%) of those delinquent contributions; plus (8) interest from February 15, 2012 on

the $346.10 in unpaid and untimely paid C.I.R.S.T. Fund monies, at the rate of nine percent (9%)

per annum; plus (9) liquidated damages equal to ten percent (10%) on the $346.10 in unpaid

and untimely paid C.I.R.S.T. Fund monies; plus (10) interest from February 15, 2012 on the

$473.19 in unpaid UNICON monies; plus (11) interest on $463.57 in unpaid and untimely paid



{B0134852.1}                                       12
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 13 of 33




I.F./A.S.P. monies, at the rate of two percent (2%) per month from January 1, 2012 through

December 31, 2015, plus interest on $697.98 in unpaid and untimely paid I.F./A.S.P. monies, at

the rate of twelve percent (12%) per annum after January 1, 2016; plus (12) liquidated damages

equal to twenty percent (20%) of the $697.98 in unpaid and untimely paid I.F./A.S.P. monies;

plus (13) interest on the $35.00 in unpaid and untimely paid Defense Fund monies, at the rate

of nine percent (9%) per annum from February 15, 2012; plus (14) interest on the $1,111.37 in

unpaid and untimely paid V.P.A.F. monies, at the rate of nine percent (9%) per annum from

February 15, 2012; plus (15) interest on the $30,339.53 in unpaid and untimely paid Union

dues, at the rate of nine percent (9%) per annum from February 15, 2012; plus (16) costs and

fees of collection, audit fees and attorneys’ fees.

                                    IV.     SECOND CAUSE OF ACTION

               40.   Plaintiffs repeat and reallege each and every allegation contained in Paragraphs

“1” through “39” inclusive of this Complaint as if set forth fully at this point.

               41.   According to the audit, dated December 31, 2018, of Defendant Corporation’s

records for the period January 1, 2012 through July 31, 2018, Defendant Corporation failed to

remit $1,279,216.31 in fringe benefit contributions and deductions on behalf of those

employees who performed operating engineers’ work covered by the CBA but were paid a

wage rate different than the wage rate required by the CBA [hereinafter “Flat Rate

Employees”], consisting of $435,724.05 in Upstate New York Engineers Pension Fund

contributions, $450,198.02 in Upstate New York Engineers Health Fund contributions,

$53,397.03 in Upstate New York Engineers Training Fund contributions, $254,073.28 in Central

Pension Fund contributions, $1,327.06 in C.I.R.S.T. Fund monies, $8,819.51 in Industry



{B0134852.1}                                         13
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 14 of 33




Fund/A.S.P. monies, $5,124.48 in V.P.A.F. monies, and $70,552.88 in Union dues, to the Funds

and Union with regard to hours of bargaining unit work performed by these employees.

               42.   Defendant Corporation has not paid the $1,279,216.31 in contributions and

deductions due on behalf of hours worked by the Flat Rate Employees and has not paid the

applicable interest, liquidated damages, audit fees, attorneys’ fees, and costs of collection.

               43.   Defendant Corporation, therefore, owes $1,279,216.31 in contributions and

deductions, plus the following: (1) interest from February 15, 2012 through December 31, 2015

on the $512,525.57 in unpaid and untimely paid Upstate New York Engineers Funds

contributions, at the rate of two percent (2%) per month; plus (2) interest from January 1, 2016

on the $939,319.10 in unpaid and untimely paid Upstate New York Engineers Funds

contributions, at the rate of twelve percent (12%) per annum; plus (3) the greater of interest on

the $939,319.10 in delinquent Upstate New York Engineers Funds contributions or liquidated

damages equal to twenty percent (20%) of those delinquent contributions; plus (4) interest

from February 15, 2012 on the $254,073.28 in unpaid and untimely paid Central Pension Fund

contributions, at the rate of nine percent (9%) per annum; plus (5) the greater of interest on the

$254,073.28 in unpaid and untimely paid Central Pension Fund contributions or liquidated

damages equal to fifteen percent (15%) of those delinquent contributions; plus (6) interest

from February 15, 2012 on the $1,327.06 in unpaid and untimely paid C.I.R.S.T. Fund monies, at

the rate of nine percent (9%) per annum; plus (7) liquidated damages equal to ten percent

(10%) on the $1,327.06 in unpaid and untimely paid C.I.R.S.T. Fund monies; plus (8) interest on

$4,854.75 in unpaid and untimely paid I.F./A.S.P. monies, at the rate of two percent (2%) per

month from January 1, 2012 through December 31, 2015, plus interest on $8,819.51 in unpaid



{B0134852.1}                                       14
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 15 of 33




and untimely paid I.F./A.S.P. monies, at the rate of twelve percent (12%) per annum after

January 1, 2016; plus (9) liquidated damages equal to twenty percent (20%) of the $8,819.51 in

unpaid and untimely paid I.F./A.S.P. monies; plus (11) interest on the $5,124.48 in unpaid and

untimely paid V.P.A.F. monies, at the rate of nine percent (9%) per annum from February 15,

2012; plus (12) interest on the $70,552.88 in unpaid and untimely paid Union dues, at the rate

of nine percent (9%) per annum from February 15, 2012; plus (13) costs and fees of collection,

audit fees and attorneys’ fees.

                                     V.      THIRD CAUSE OF ACTION

               44.   Plaintiffs repeat and reallege each and every allegation contained in Paragraphs

“1” through “43” inclusive of this Complaint as if set forth fully at this point.

               45.   Under the Plaintiff Upstate New York Engineers Funds’ Collections Policy,

effective January 1, 2016, if Defendants do not produce complete and accurate records for

review and audit by Plaintiff Upstate New York Engineers Funds, the Plaintiff Upstate New York

Engineers Funds are entitled to implement a formula audit that allows them to presume that

Defendant Corporation’s employees performed a minimum of forty (40) hours per week of

bargaining unit work for fifty-two (52) weeks during the calendar year (2,080 hours per year),

and that Defendant Corporation owes contributions at the hourly rate for Class A or Class I

Mechanics as set forth in the CBA.




{B0134852.1}                                         15
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 16 of 33




               46.   Defendant Corporation did not maintain and produce accurate and complete

books and records of the number of hours of bargaining unit work performed by its employees

during the period January 1, 2016 through July 31, 2018 and did not maintain and produce

complete books and records of the exact location where the employees performed their work.

               47.   The audit, dated December 31, 2018, shows that the Flat Rate Employees

worked 22,743.80 hours during the period January 1, 2016 through July 31, 2018.

               48.   During the period January 1, 2016 through July 31, 2018, the Class A Mechanic

rate under the Union’s Building Agreement for remittances to the Upstate New York Engineers

Funds is $18.30 per hour.

               49.   Under Plaintiffs’ formula audit, Defendant Corporation owes $416,211.54 in

contributions to the Upstate New York Engineers Funds for the 22,743.80 hours worked by the

Flat Rate Employees.

               50.   Defendant Corporation, therefore, owes $416,211.54 in contributions to the

Upstate New York Engineers Funds for the period January 1, 2016 through July 31, 2018 plus

the applicable interest and liquidated damages at the rates set forth in Paragraph No. 33, plus

costs and expenses of collection, audit fees and attorneys’ and paralegal fees.

                                    VI.     FOURTH CAUSE OF ACTION

               51.   Plaintiffs repeat and reallege each and every allegation contained in paragraphs

“1” through “50” inclusive of this Complaint, as if fully set forth at this point.

               52.   At all times hereinafter mentioned, Defendant Corporation is obligated to remit

contributions and deductions to the Plaintiffs in accordance with the CBA, Trusts and

Collections Policy.



{B0134852.1}                                         16
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 17 of 33




               53.   Defendant Corporation is statutorily and contractually obligated under the CBA,

Trusts and Collections Policy to timely report on a monthly basis the number of hours worked

by all of its employees performing bargaining unit work, i.e., operating engineers’ work.

               54.   The CBA, Trusts, the Collections Policy and ERISA obligate Defendant Corporation

to permit the Plaintiffs, on demand, to check, examine and audit its books and records, papers

and reports as may be necessary to permit the Plaintiffs to determine whether Defendant

Corporation accurately reported the number of hours of bargaining unit work performed by its

employees and to determine the amount of contributions due and owing to Plaintiffs, including,

but not limited to, its payroll records, timecards, accounts payable records, general ledgers,

cash disbursements journal, hours reports, payroll tax reports, and any other records relating to

hours worked by all employees, including union, non-union, bargaining unit and non-bargaining

unit employees, subcontractors, and independent contractors of Defendant Corporation.

               55.   Defendant Corporation is contractually liable under the CBA, Trusts and

Collections Policy to pay the costs and expenses of the audit, all auditing fees, and any and all

attorneys’ and paralegal fees and costs incurred by the Plaintiffs in obtaining the audit.

               56.   Defendant Corporation is statutorily obligated to maintain accurate and

complete books and records for the number of hours of bargaining unit work, i.e., operating

engineers work, performed by all of its employees and subcontractors.

               57.   Defendant Corporation has not produced its books and records for a payroll

audit for the period subsequent to July 31, 2018.




{B0134852.1}                                        17
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 18 of 33




               58.   Because Defendants have not produced records for audit, Plaintiffs cannot

determine whether Defendant Corporation has accurately reported the number of hours of

bargaining unit work performed by its employees and cannot determine the amount of

contributions due and owing to Plaintiffs and, therefore, participants and beneficiaries of the

Funds may be deprived of proper benefits and credits.

               59.   Defendant Corporation must be ordered to produce its books and records for

the period August 1, 2018 to date for Plaintiffs’ review and audit, to pay the cost and expense

of such audit, to pay all auditing fees, and to pay all attorneys’ and paralegal fees and costs

incurred in obtaining that audit.

               60.   In the event it is discovered that Defendant Corporation has not properly

submitted accurate reports to the Plaintiffs and has not properly paid the appropriate monies

to the Plaintiffs, the Court must enter a judgment for any and all contributions and deductions

that become due or are determined to be due to Plaintiffs whether arising before or after

commencement of the action, plus the applicable interest thereon, liquidated damages, costs

and expenses of collection, audit fees and attorneys’ and paralegal fees, all at the rates set

forth in Complaint Paragraph No. 33.

                                      VII.   FIFTH CAUSE OF ACTION

               61.   Plaintiffs repeat and reallege each and every allegation contained in paragraphs

“1” through “60” inclusive of this Complaint, as if fully set forth at this point.

               62.   Under the Plaintiff Upstate New York Engineers Funds’ Collections Policy, if

Defendants do not produce complete and accurate records for the period August 1, 2018 to

date for review and audit by Plaintiff Upstate New York Engineers Funds, the Plaintiff Upstate



{B0134852.1}                                         18
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 19 of 33




New York Engineers Funds are entitled to implement a formula audit that allows them to

presume that Defendant Corporation’s employees performed a minimum of forty (40) hours

per week of bargaining unit work for fifty-two (52) weeks during the calendar year (2,080 hours

per year), and that Defendant Corporation owes contributions at the hourly rate for Class A or

Class I Mechanics as set forth in the CBA.

               63.   The Class A Mechanic rate under the Union’s Building Agreement for District 545

is as follows:

                     $18.30 per hour for the period August 1, 2018 to June 30, 2019;

                     $19.65 per hour for the period July 1, 2019 to June 30, 2020; and

                     $20.50 per hour for the period July 1, 2020 to June 30, 2021.

               64.   If Defendant Corporation does not produce accurate and complete books and

records of the number of hours of bargaining unit work performed by its employees on and

after July 31, 2018, the Plaintiff Upstate New York Engineers Funds are entitled to implement

their formula audit and the Court must enter judgment for any and all contributions that are

determined to be due pursuant to that formula, plus the applicable interest thereon, liquidated

damages, costs and expenses of collection, audit fees and attorney and paralegal fees, all at the

rates set forth in the Complaint Paragraph No. 33.

                                      VIII.   SIXTH CAUSE OF ACTION

               65.   Plaintiffs repeat and reallege each and every allegation contained in paragraphs

“1” through “64” inclusive of this Complaint, as if fully set forth at this point.




{B0134852.1}                                         19
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 20 of 33




               66.   ERISA Section 404(a) provides that fiduciaries must discharge their duties with

respect to an ERISA covered plan “solely in the interest of the participants and beneficiaries”

and “for the exclusive purpose of providing benefits” and “defraying reasonable administrative

expenses” [29 U.S.C. §1104(a)(1)(A)].

               67.   ERISA Section 404(a) also provides that fiduciaries must discharge their duties “in

accordance with the documents and instruments governing the plan insofar as such documents

and instruments” are consistent with federal law [29 U.S.C. §1104(a)(1)(D)].

               68.   Absent an exemption, ERISA Section 406, 29 U.S.C. §1106, makes it unlawful for

fiduciaries to permit ERISA covered plans to engage in certain transactions with parties in

interest, including transactions that exchange property or extend credit and to deal with plan

assets for their personal account.

               69.   New York Lien Law Article 3-A provides that construction contractors and their

officers, shareholders, directors, managers and agents must use monies earned for work at a

construction project to pay the cost of, among other things, the employees’ wages and

benefits.

               70.   Effective September 17, 2003, the Agreements and Declarations of Trust for the

Upstate New York Engineers Funds provide that: “[t]itle to all monies paid into and/or due and

owing to [Plaintiff Plans is] vested in and remain[s] exclusively in the Trustees of the [Plaintiff

Plans]; outstanding and withheld contributions constitute plan assets.”

               71.   Since at least February 1, 1986, Section 4.2 of the Restated Agreement and

Declaration of Trust of the Central Pension Fund of the International Union of Operating

Engineers and Participating Employers has provided that: “[t]he Trustees are hereby vested



{B0134852.1}                                         20
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 21 of 33




with all right, title and interest in and to such moneys and all interest which may be accrued

thereon, and are authorized to receive and be paid the same.”

               72.   The 2015-2019 Building CBA, 2019-2023 Building CBA, 2015-2019 Heavy Highway

CBA, and 2019-2023 Heavy Highway CBA provide that “unpaid, outstanding and withheld

contributions constitute plan assets”.

               73.   Upon information and belief, during the period January 2012 to date and in

connection with various construction projects, Defendant Corporation employed individuals or

subcontractors covered by the CBA who performed work on certain construction projects for

the benefit of the projects and Defendants.

               74.   Upon information and belief, as a result of the work performed by employees or

subcontractors of Defendants, Defendants received sums of money related to construction

projects intended to pay, among other things, the wages and benefits of the persons furnishing

and supplying the labor.

               75.   Defendants Diana Sroka and Kenneth Sroka are fiduciaries of the monies so

received and the monies so received and held by them constitute assets of the Plaintiff Funds

to be utilized for the benefit of the Plaintiff Funds.

               76.   Defendants have failed to remit to Plaintiff Funds all contributions/trust assets

belonging to the Plaintiff Funds, have withheld contributions/trust assets from the Plaintiff

Funds, and have received and retained from the Plaintiff Funds, for their own personal use and

benefit, monies which are rightfully assets of the Plaintiff Funds.




{B0134852.1}                                          21
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 22 of 33




               77.   Defendants Diana Sroka and Kenneth Sroka, upon information and belief, had

managerial discretion and control over Defendant Corporation and/or made decisions on behalf

of the Defendant Corporation.

               78.   Defendants Diana Sroka and Kenneth Sroka, upon information and belief,

determined which bills and creditors the Defendant Corporation would pay, determined when

the Plaintiff Funds would be paid, determined how much money would be paid to the Plaintiff

Funds, determined which employees of the Defendant Corporation would be reported to the

Plaintiff Funds, and determined the number of hours upon which contributions would be

reported as owing to the Plaintiff Funds, and exercised control over the money due and owing

to Plaintiff Funds, i.e., the Plaintiff Funds’ assets, and, therefore, they are fiduciaries.

               79.   To the extent that Defendants Diana Sroka and Kenneth Sroka transferred,

applied, used, or diverted, or permitted the transfer, application, use, or diversion of Plaintiff

Funds’ trust assets to purposes other than purposes of the Plaintiff Funds without first making

payment to Plaintiff Funds, Defendants Diana Sroka and Kenneth Sroka acted contrary to their

fiduciary obligations and they are guilty of breaching their fiduciary duties under ERISA, 29

U.S.C. §§1104, 1106 and 1109, and the New York Lien Law.

               80.   To the extent that Defendants Diana Sroka and Kenneth Sroka used, or

permitted the use of, the Plaintiff Funds’ assets to pay other creditors of the Defendant

Corporation rather than forwarding the assets to the Plaintiff Funds, they are guilty of

breaching their fiduciary duties.




{B0134852.1}                                       22
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 23 of 33




               81.   To the extent that Defendants Diana Sroka and Kenneth Sroka used the Plaintiff

Funds’ assets for purposes other than the interests of the Plaintiff Funds and their participants

and beneficiaries, they are in violation of §§1104, 1106, and 1109 of ERISA and the New York

Lien Law.

               82.   To the extent that Defendants Diana Sroka and Kenneth Sroka have withheld

contributions from the Plaintiff Funds and/or untimely paid contributions to the Plaintiff Funds,

they have not acted solely in the interests of the participants and beneficiaries and they have

acted contrary to the Plaintiff Funds’ documents and, therefore, they are individually and

personally liable for the violations of ERISA Sections 404 and 406 described herein [29 U.S.C.

§§1104 and 1106].

               83.   To the extent that the audits and/or Defendants’ remittance reports show that

Defendant Corporation has not paid contributions to the Plaintiff Funds, Defendants Diana

Sroka and Kenneth Sroka have breached their fiduciary duties and they are liable to Plaintiff

Funds for the following:

                     A.     The $272,316.92 owed to the Upstate New York Engineers
                            Funds, Central Pension Fund and Local 106 Training Fund,
                            as set forth at Paragraph No. 37 of the Complaint herein
                            plus interest thereon at the consolidated rate of return on
                            Plaintiff Upstate New York Engineers Funds’, Central
                            Pension Fund’s and Local 106 Training Fund’s investments,
                            plus costs and expenses of collection, audit fees and
                            attorneys and paralegal fees; and




{B0134852.1}                                        23
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 24 of 33




                 B.    The $1,193,392.38 owed to the Upstate New York
                       Engineers Funds and Central Pension Fund on behalf of
                       hours worked by Flat Rate Employees, as set forth at
                       Paragraph No. 41 of the Complaint herein plus interest
                       thereon at the consolidated rate of return on Plaintiff
                       Upstate New York Engineers Funds’ and Central Pension
                       Fund’s investments, plus costs and expenses of collection,
                       audit fees and attorneys’ and paralegal fees; and

                 C.    The $416,211.54 owed to the Upstate New York Engineers
                       Funds pursuant to the formula audit set forth in Paragraph
                       Nos. 44 through 50 of the Complaint herein plus interest
                       thereon at the consolidated rate of return on Plaintiff
                       Upstate New York Engineers Funds’ investments, plus costs
                       and expenses of collection, audit fees and attorneys’ and
                       paralegal fees; and

                 D.    Any monies discovered to be due to the Upstate New York
                       Engineers Funds, Central Pension Fund and Local 106
                       Training Fund as uncovered by the audit sought at
                       Paragraph Nos. 59 and 60 of the Complaint herein plus
                       interest thereon at the consolidated rate of return on
                       Plaintiff Upstate New York Engineers Funds’, Central
                       Pension Fund’s and Local 106 Training Fund’s investments,
                       plus costs and expenses of collection, audit fees and
                       attorneys and paralegal fees; and

                 E.    Any monies determined to be due to the Upstate New York
                       Engineers Funds pursuant to the formula audit and
                       Paragraph No. 64 of the Complaint herein plus interest
                       thereon at the consolidated rate of return on Plaintiff
                       Upstate New York Engineers Funds’ investments, plus costs
                       and expenses of collection, audit fees and attorneys and
                       paralegal fees; and

                 F.    To restore to the Plans any profits that Defendants made
                       through use and retention of the assets of the Plaintiff
                       Funds.




{B0134852.1}                                   24
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 25 of 33




                                    IX.     SEVENTH CAUSE OF ACTION

               84.   Plaintiffs repeat and reallege each and every allegation contained in paragraphs

“1” through “83” of this Complaint as if fully set forth herein.

               85.   Absent an exemption, ERISA Section 406(a) makes it unlawful for fiduciaries to

permit ERISA covered plans to engage in certain transactions with parties in interest, including

transactions that exchange property or extend credit [29 U.S.C. §1106(a)(1)(A) and (B)]. Absent

an exemption, ERISA Section 406(b) makes it unlawful for fiduciaries to deal with plan assets for

their personal account [29 U.S.C. §1106(b)(1)-(3)].

               86.   Section 406(a) of the Act [29 U.S.C. §1106(a)] provides that the following is a

prohibited transaction:

                     (A)    sale or exchange, or leasing, of any property between the plan
                            and a party in interest;

                     (B)    lending of money or other extension of credit between the plan
                            and a party in interest;
                                                      ...

                     (D)    transfer to, or use by or for the benefit of, a party in interest, of
                            any assets of the plan; or . . .

               87.   At all times relevant herein, Defendants Diana Sroka and Kenneth Sroka were

parties in interest with respect to the Plaintiffs’ Plans because they were fiduciaries, employers,

or owners within the meaning of ERISA Section 3(14)(A), (C), (E) and (H) [29 U.S.C. §1002(14)(A),

(C), (E) and (H)].

               88.   Effective September 17, 2003, the Agreements and Declarations of Trust for the

Upstate New York Engineers Funds provide that: “[t]itle to all monies paid into and/or due and

owing to [Plaintiff Plans is] vested in and remain[s] exclusively in the Trustees of the [Plaintiff



{B0134852.1}                                          25
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 26 of 33




Plans]; outstanding and withheld contributions constitute plan assets.”

               89.   Since at least February 1, 1986, Section 4.2 of the Restated Agreement and

Declaration of Trust of the Central Pension Fund of the International Union of Operating

Engineers and Participating Employers has provided that: “[t]he Trustees are hereby vested

with all right, title and interest in and to such moneys and all interest which may be accrued

thereon, and are authorized to receive and be paid the same.”

               90.   The 2015-2019 Building CBA, 2019-2023 Building CBA, 2015-2019 Heavy Highway

CBA, and 2019-2023 Heavy Highway CBA provide that “unpaid, outstanding and withheld

contributions constitute plan assets”.

               91.   At all times hereinafter mentioned, Defendant Corporation was obligated to

timely remit contributions to the Plaintiff Funds as required by the CBA, Trusts and Collections

Policy.

               92.   To the extent that Defendants Diana Sroka and Kenneth Sroka have withheld

contributions from the Plaintiff Funds, Defendants Diana Sroka and Kenneth Sroka have

received and retained from the Plaintiff Funds for their and/or Defendant Corporation’s own

use and benefit, monies which are rightfully assets of the Plaintiff Funds.

               93.   To the extent that Defendants Diana Sroka and Kenneth Sroka have withheld,

received and retained the contributions, Defendants Diana Sroka and Kenneth Sroka, as parties

in interest, impermissibly used the assets of the Plaintiff Funds in contravention of §406 of the

Act, the interests of the Plaintiff Funds and the interests of the Plaintiff Funds’ fiduciaries,

participants and beneficiaries.




{B0134852.1}                                        26
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 27 of 33




               94.   Upon information and belief, Defendants Diana Sroka and Kenneth Sroka have

not properly submitted accurate reports to the Plaintiffs and have not properly paid the

appropriate monies to the Plaintiffs and, therefore, they have damaged Plaintiffs.

               95.   To the extent that the audit shows that Defendants have not paid contributions

to Plaintiff Funds, Defendants Diana Sroka and Kenneth Sroka have damaged the Plaintiff Funds

and are liable to Plaintiff Funds for the following:

                     A.     The $272,316.92 owed to the Upstate New York Engineers
                            Funds, Central Pension Fund and Local 106 Training Fund,
                            as set forth at Paragraph No. 37 of the Complaint herein
                            plus interest thereon at the consolidated rate of return on
                            Plaintiff Upstate New York Engineers Funds’, Central
                            Pension Fund’s and Local 106 Training Fund’s investments,
                            plus costs and expenses of collection, audit fees and
                            attorneys and paralegal fees; and

                     B.     The $1,193,392.38 owed to the Upstate New York
                            Engineers Funds and Central Pension Fund on behalf of
                            hours worked by Flat Rate Employees, as set forth at
                            Paragraph No. 41 of the Complaint herein plus interest
                            thereon at the consolidated rate of return on Plaintiff
                            Upstate New York Engineers Funds’ and Central Pension
                            Fund’s investments, plus costs and expenses of collection,
                            audit fees and attorneys’ and paralegal fees; and

                     C.     The $416,211.54 owed to the Upstate New York Engineers
                            Funds pursuant to the formula audit set forth in Paragraph
                            Nos. 44 through 50 of the Complaint herein plus interest
                            thereon at the consolidated rate of return on Plaintiff
                            Upstate New York Engineers Funds’ investments, plus costs
                            and expenses of collection, audit fees and attorneys’ and
                            paralegal fees; and

                     D.     Any monies discovered to be due to the Upstate New York
                            Engineers Funds, Central Pension Fund and Local 106
                            Training Fund as uncovered by the audit sought at
                            Paragraph Nos. 59 and 60 of the Complaint herein plus
                            interest thereon at the consolidated rate of return on
                            Plaintiff Upstate New York Engineers Funds’, Central

{B0134852.1}                                        27
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 28 of 33




                           Pension Fund’s and Local 106 Training Fund’s investments,
                           plus costs and expenses of collection, audit fees and
                           attorneys and paralegal fees; and

                    E.     Any monies determined to be due to the Upstate New York
                           Engineers Funds pursuant to the formula audit and
                           Paragraph No. 64 of the Complaint herein plus interest
                           thereon at the consolidated rate of return on Plaintiff
                           Upstate New York Engineers Funds’ investments, plus costs
                           and expenses of collection, audit fees and attorneys and
                           paralegal fees; and

                    F.     To restore to the Plans any profits that Defendants made
                           through use and retention of the assets of the Plaintiff
                           Funds.

                                       X.      PRAYER FOR RELIEF

                    WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

               1.   On Plaintiffs’ First Cause of Action, judgment against the Defendants for

$305,320.09 in contributions and deductions, plus the following: (1) interest from February 15,

2012 through December 31, 2015 on the $101,460.61 in unpaid and untimely paid Upstate New

York Engineers Funds contributions, at the rate of two percent (2%) per month; plus (2) interest

from January 1, 2016 on the $208,776.25 in unpaid and untimely paid Upstate New York

Engineers Funds contributions, at the rate of twelve percent (12%) per annum; plus (3) the

greater of interest on the $208,776.25 in delinquent Upstate New York Engineers Funds

contributions or liquidated damages equal to twenty percent (20%) of those delinquent

contributions; plus (4) interest from February 15, 2012 on the $2,955.85 in unpaid Local 106

Training Fund contributions, at the rate prescribed by ERISA; (5) interest again on the $2,955.85

in unpaid Local 106 Training Fund contributions, at the rate prescribed by ERISA; (6) interest

from February 15, 2012 on the $60,584.82 in unpaid and untimely paid Central Pension Fund



{B0134852.1}                                        28
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 29 of 33




contributions, at the rate of nine percent (9%) per annum; plus (7) the greater of interest on the

$60,584.82 in unpaid and untimely paid Central Pension Fund contributions or liquidated

damages equal to fifteen percent (15%) of those delinquent contributions; plus (8) interest

from February 15, 2012 on the $346.10 in unpaid and untimely paid C.I.R.S.T. Fund monies, at

the rate of nine percent (9%) per annum; plus (9) liquidated damages equal to ten percent

(10%) on the $346.10 in unpaid and untimely paid C.I.R.S.T. Fund monies; plus (10) interest

from February 15, 2012 on the $473.19 in unpaid UNICON monies; plus (11) interest on $463.57

in unpaid and untimely paid I.F./A.S.P. monies, at the rate of two percent (2%) per month from

January 1, 2012 through December 31, 2015, plus interest on $697.98 in unpaid and untimely

paid I.F./A.S.P. monies, at the rate of twelve percent (12%) per annum after January 1, 2016;

plus (12) liquidated damages equal to twenty percent (20%) of the $697.98 in unpaid and

untimely paid I.F./A.S.P. monies; plus (13) interest on the $35.00 in unpaid and untimely paid

Defense Fund monies, at the rate of nine percent (9%) per annum from February 15, 2012; plus

(14) interest on the $1,111.37 in unpaid and untimely paid V.P.A.F. monies, at the rate of nine

percent (9%) per annum from February 15, 2012; plus (15) interest on the $30,339.53 in unpaid

and untimely paid Union dues, at the rate of nine percent (9%) per annum from February 15,

2012; plus (16) costs and fees of collection, audit fees and attorneys’ fees.

               2.   On Plaintiffs’ Second Cause of Action, judgment against the Defendants for

$1,279,216.31 in contributions and deductions, plus the following: (1) interest from February

15, 2012 through December 31, 2015 on the $512,525.57 in unpaid and untimely paid Upstate

New York Engineers Funds contributions, at the rate of two percent (2%) per month; plus (2)

interest from January 1, 2016 on the $939,319.10 in unpaid and untimely paid Upstate New



{B0134852.1}                                       29
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 30 of 33




York Engineers Funds contributions, at the rate of twelve percent (12%) per annum; plus (3) the

greater of interest on the $939,319.10 in delinquent Upstate New York Engineers Funds

contributions or liquidated damages equal to twenty percent (20%) of those delinquent

contributions; plus (4) interest from February 15, 2012 on the $254,073.28 in unpaid and

untimely paid Central Pension Fund contributions, at the rate of nine percent (9%) per annum;

plus (5) the greater of interest on the $254,073.28 in unpaid and untimely paid Central Pension

Fund contributions or liquidated damages equal to fifteen percent (15%) of those delinquent

contributions; plus (6) interest from February 15, 2012 on the $1,327.06 in unpaid and untimely

paid C.I.R.S.T. Fund monies, at the rate of nine percent (9%) per annum; plus (7) liquidated

damages equal to ten percent (10%) on the $1,327.06 in unpaid and untimely paid C.I.R.S.T.

Fund monies; plus (8) interest on $4,854.75 in unpaid and untimely paid I.F./A.S.P. monies, at

the rate of two percent (2%) per month from January 1, 2012 through December 31, 2015, plus

interest on $8,819.51 in unpaid and untimely paid I.F./A.S.P. monies, at the rate of twelve

percent (12%) per annum after January 1, 2016; plus (9) liquidated damages equal to twenty

percent (20%) of the $8,819.51 in unpaid and untimely paid I.F./A.S.P. monies; plus (11) interest

on the $5,124.48 in unpaid and untimely paid V.P.A.F. monies, at the rate of nine percent (9%)

per annum from February 15, 2012; plus (12) interest on the $70,552.88 in unpaid and untimely

paid Union dues, at the rate of nine percent (9%) per annum from February 15, 2012; plus (13)

costs and fees of collection, audit fees and attorneys’ fees.

               3.   On Plaintiffs’ Third Cause of Action, judgment against the Defendant

Corporation:




{B0134852.1}                                       30
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 31 of 33




                    A.     For $416,211.54 in contributions to the Plaintiff Upstate
                           New York Engineers Pension, Health and Training Funds
                           for the period January 1, 2016 through July 31, 2018 that
                           are due pursuant to the formula audit, plus the applicable
                           interest thereon, liquidated damage, costs and expenses
                           of collection, audit fees and attorneys’ and paralegal fees,
                           all at the rates set forth in Complaint Paragraph 33.

               4.   On Plaintiffs’ Fourth Cause of Action, judgment against the Defendant

Corporation:

                    A.     Requiring it to produce its books and records for
                           Plaintiffs’ review and audit for the period August 1, 2018
                           to date, to pay the cost and expense of such audit, to
                           pay all auditing fees, and to pay all attorneys and
                           paralegal fees and costs incurred in obtaining that audit;
                           and

                    B.     Judgment for any and all additional contributions and
                           deductions that become due following commencement
                           of the action or are determined to be due whether
                           arising before or after commencement of the action,
                           plus the applicable interest thereon, liquidated
                           damages, costs and expenses of collection, audit fees
                           and attorneys and paralegal fees, all at the rates set
                           forth in Complaint Paragraph No. 33;

               5.   On Plaintiffs’ Fifth Cause of Action, judgment against the Defendant Corporation:

                    A.     For the contributions owed to the Plaintiff Upstate New
                           York Engineers Pension, Health and Training Funds for the
                           period August 1, 2018 to date that are due pursuant to the
                           formula audit, plus the applicable interest thereon,
                           liquidated damage, costs and expenses of collection, audit
                           fees and attorneys’ and paralegal fees, all at the rates set
                           forth in Complaint Paragraph 33.




{B0134852.1}                                        31
           Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 32 of 33




               6.   On Plaintiffs’ Sixth and Seventh Causes of Action, judgment against the

Defendants Diana L. Sroka and Kenneth A. Sroka as follows:

                    A.     The $272,316.92 owed to the Upstate New York
                           Engineers Funds, Central Pension Fund and Local 106
                           Training Fund, as set forth at Paragraph No. 37 of the
                           Complaint herein plus interest thereon at the
                           consolidated rate of return on Plaintiff Upstate New York
                           Engineers Funds’, Central Pension Fund’s and Local 106
                           Training Fund’s investments, plus costs and expenses of
                           collection, audit fees and attorneys and paralegal fees;
                           and

                    B.     The $1,193,392.38 owed to the Upstate New York
                           Engineers Funds and Central Pension Fund on behalf of
                           hours worked by Flat Rate Employees, as set forth at
                           Paragraph No. 41 of the Complaint herein plus interest
                           thereon at the consolidated rate of return on Plaintiff
                           Upstate New York Engineers Funds’ and Central Pension
                           Fund’s investments, plus costs and expenses of collection,
                           audit fees and attorneys’ and paralegal fees; and

                    C.     The $416,211.54 owed to the Upstate New York
                           Engineers Funds pursuant to the formula audit set forth in
                           Paragraph Nos. 44 through 50 of the Complaint herein
                           plus interest thereon at the consolidated rate of return on
                           Plaintiff Upstate New York Engineers Funds’ investments,
                           plus costs and expenses of collection, audit fees and
                           attorneys’ and paralegal fees; and

                    D.     Any monies discovered to be due to the Upstate New
                           York Engineers Funds, Central Pension Fund and Local 106
                           Training Fund as uncovered by the audit sought at
                           Paragraph Nos. 59 and 60 of the Complaint herein plus
                           interest thereon at the consolidated rate of return on
                           Plaintiff Upstate New York Engineers Funds’, Central
                           Pension Fund’s and Local 106 Training Fund’s
                           investments, plus costs and expenses of collection, audit
                           fees and attorneys and paralegal fees; and




{B0134852.1}                                        32
Case 5:20-cv-01429-DNH-ML Document 1 Filed 11/20/20 Page 33 of 33
